Filed 9/1/16 In re H.S. CA3

                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



In re H.S., a Person Coming Under the Juvenile Court                                         C081010
Law.

SACRAMENTO COUNTY DEPARTMENT OF                                                  (Super. Ct. No. JD235112)
HEALTH AND HUMAN SERVICES,

                   Plaintiff and Respondent,

         v.

R.S.,

                   Defendant and Appellant.




         R.S., father of the minor, appeals from orders of the juvenile court entered at the
12-month review hearing terminating his reunification services. (Welf. & Inst. Code,
§§ 366.21, subd. (f), 395 [further undesignated statutory references are to the Welfare and
Institutions Code].) Father contends there was insufficient evidence to support the
juvenile court’s finding that he was provided reasonable services. We affirm.


                                                             1
                                          FACTS
       The Sacramento County Department of Health and Human Services (Department)
filed a petition in August 2014 alleging the three-year-old, non-verbal autistic minor,
H.S., was at risk of sexual abuse because father molested the minor’s nine-year-old half
sibling and the mother knew or should have known of the abuse and failed to protect the
half sibling. The court sustained the petition, removed the minor from parental custody,
and ordered reunification services for the parents. The judgment was affirmed on appeal
in case number C078319.
       The six-month review report filed in June 2015 recommended further reunification
services for the parents. Both parents had completed, or were near completing, the plan
requirements. Mother’s therapist did not recommend further counseling, stating mother
had met the requirements of non-offending counseling. Mother had disclosed in therapy
that she believed the half sibling had been sexually abused, but not by the father of the
minor. Father’s therapist also did not recommend further sessions. The therapist said
father was participating in the sessions but denied sexual abuse of the half sibling.
“[B]ased on the father’s personality and participation during sessions,” the therapist did
not think the allegations of sexual abuse were true. The therapist’s subsequent report
said: “Previously it was stated that we cannot know if [father] is a perpetrator without
further assessments which were not requested. We have no evidence to suggest he
sexually abused his children.” The social worker was concerned that the therapists
supported the parents in their continued denials that the half sibling was sexually abused
by father, despite the fact that the allegations were sustained by the court, and concluded
the parents were not benefiting from services. At the review hearing, the court ordered
further services and continued the minor in foster care. The orders were affirmed on
appeal in case number C079602.
       The October 2015 report for the 12-month review hearing recommended
termination of services for both parents. H.S. continued to receive specialized services to

                                             2
deal with delays related to the autism diagnosis. Mother had completed general
counseling but was discharged from the subsequent sexual abuse services for missing
appointments. Father’s therapist spoke with the social worker after the six-month review
hearing and explained that father had not admitted perpetrating sexual abuse on the half
sibling. The therapist said she needed further information on father and wanted him to
take a polygraph test to assess his honesty in treatment and an “ABEL” assessment to
assess criminality, sexual interest, and risk of abusing children.1 The social worker
referred father to the requested assessments and made a referral for further therapy. The
counseling service informed the social worker father’s case was being closed because he
missed appointments to take the polygraph test and, after consulting with his counsel,
decided not to participate further in therapeutic services. Father had completed other
aspects of his plan, including maintaining visitation with H.S. Both parents declined to
participate in assessments recommended by their therapists to assist the therapeutic
process and continued to deny and minimize the sexual abuse of the half sibling. Father
gave the social worker conflicting explanations of why the half sibling disclosed sexual
molestation but had shown neither benefit from services nor the capacity to protect either
the minor or the half sibling from potential sexual abuse.
       At the hearing in December 2015 the social worker testified that father’s case plan
included parenting education, substance abuse testing, general counseling, and sexual
abuse offender counseling. By the six-month review hearing, father had completed the
education, testing, and general counseling requirements, some of which were addressed
in the individual sessions with his sexual abuse offender therapist rather than the group
setting because father objected to working in the group. Father’s therapist for the sexual



1 The therapist was referring to the Abel Assessment for Sexual Interest (Abel
assessment), described in U.S. v. Birdsbill (D.Mont. 2003) 243 F.Supp.2d 1128, 1131 and
footnote 3.

                                             3
abuse offender counseling confirmed that he was participating at that time but that he
continued to deny the sexual abuse allegations. The social worker testified that the
Department’s report for the six-month review hearing said that the therapist thought the
allegations against father were not true, but that was not what the therapist told her later.
The social worker spoke to the therapist after the six-month review hearing and the
therapist explained there was nowhere to go therapeutically based on the father’s
presentation and the therapist would need a polygraph test and another assessment to
make any progress and determine if father was a perpetrator of the half sibling’s abuse.
Further, the therapist said she had no opinion on the truth of the allegations. The social
worker said visits remained supervised because the minor was nonverbal.
       The court found that the parents had participated in the majority of the services by
the six-month review hearing and had made substantive progress up to that point.
However, the central issue in the case was the sexual molestation of the half sibling. The
court noted that the parents’ services were designed to produce some accountability on
the part of the parents in acknowledging that the molestation had occurred and in
demonstrating the capacity to protect the minor. Since the six-month review, neither
parent had attended therapy sessions or made progress in addressing that issue. The court
had expected father to engage in therapy to minimize the risk to the minor but he had not
done so. The court considered the issue of the therapist requiring a polygraph test to be a
red herring because there were other services father could have engaged in and made
some effort to show modification of his behavior to the point that he could be safe in
parenting H.S. Consequently, the court followed the Department’s recommendation and
terminated services for the parents because neither one benefited from services which
were offered or provided to them.
                                       DISCUSSION
       Father contends there was insufficient evidence that the Department provided
reasonable services to him in the period prior to the 12-month review hearing because he

                                              4
was referred only to therapy which required him to take a polygraph test. He argues the
case plan was not modified to include a requirement that he submit to the test and when
father declined to submit to the polygraph test, the Department did not provide referrals
to other services which would not require it.
         When the sufficiency of the evidence to support a finding or order is challenged on
appeal, even where the standard of proof in the trial court is clear and convincing, the
reviewing court must determine if there is any substantial evidence—that is, evidence
which is reasonable, credible, and of solid value—to support the conclusion of the trier of
fact. (In re Angelia P. (1981) 28 Cal.3d 908, 924; In re Jason L. (1990) 222 Cal.App.3d
1206, 1214.) In making this determination we recognize that all conflicts are to be
resolved in favor of the prevailing party and that issues of fact and credibility are
questions for the trier of fact. (In re Jason L., at p. 1214; In re Steve W. (1990)
217 Cal.App.3d 10, 16.) The reviewing court may not reweigh the evidence when
assessing the sufficiency of the evidence. (In re Stephanie M. (1994) 7 Cal.4th 295, 318-
319.)
         To provide reasonable services, the Department must identify the problems which
led to loss of custody, design services to remedy the problems, maintain reasonable
contact with the parent, and make reasonable efforts to assist the parent when compliance
has proved difficult. (In re Alvin R. (2003) 108 Cal.App.4th 962, 972-973.) The question
is not whether more or better services could have been provided, but “whether the
services were reasonable under the circumstances.” (In re Misako R. (1991)
2 Cal.App.4th 538, 547.) “Reunification services are voluntary, and cannot be forced on
an unwilling or indifferent parent.” (In re Jonathan R. (1989) 211 Cal.App.3d 1214,
1220.)
         Father’s progress in the first six months was adequate. He attended programs and
made some progress in understanding parenting. After six months, father’s therapist for
sexual abuse offender counseling had reached a point where there was nowhere to go

                                                5
therapeutically and she wanted additional assessments in the form of a polygraph test and
an Abel assessment to shape his therapy. The social worker referred father to both the
polygraph test and the Abel assessment as well as to ongoing therapy so that father could
learn to safely parent the minor. Father objected to the polygraph test and refused to
submit to it. This was only one component of his ongoing therapy plan and there was no
evidence the therapist would refuse further treatment without that component, since
progress could be made in learning to protect the minor. Moreover, there was another
assessment, to which father did not object, that could assist the therapist in her ongoing
work with father. Rather than engaging in the Abel assessment and continuing therapy,
father withdrew from therapy entirely, refusing to address any aspect of the half sibling’s
sexual abuse or possible risk to the minor. The fact that father declined to participate in
the offered services did not render the services unreasonable. (See, e.g., In re Mario C.
(1990) 226 Cal.App.3d 599, 604.) Ample evidence supports the juvenile court’s finding
that the Department provided reasonable services to father. No error appears.
                                      DISPOSITION
       The orders of the juvenile court are affirmed.



                                                            RAYE              , P. J.



We concur:



         BLEASE             , J.



         HOCH               , J.



                                             6